Citation Nr: 0930874	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  07-37 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for sinusitis due to VA dental 
treatment in October 1996.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for trigeminal neuralgia due to VA 
dental treatment in October 1996.

3.  Entitlement to service connection for a cervical spine 
disability with shoulder and arm pain.

4.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

5.  Entitlement to service connection for a bilateral hip 
disability.

6.  Entitlement to service connection for a bilateral leg 
disability.

7.  Entitlement to a compensable rating for left eye 
disability.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to 
July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In October 2008, the Veteran testified at a hearing before 
the Board.  At the hearing, the Veteran submitted additional 
evidence to the Board in the form of treatment records.  The 
Veteran's representative waived review of the newly submitted 
evidence by the agency of original jurisdiction (AOJ).  See 
38 C.F.R. § 20.1304(c) (2008).  The Veteran subsequently 
submitted additional evidence in December 2008 and January 
2009.  The evidence is accepted as timely given that it was 
not previously available.  See 38 C.F.R. § 20.1304(b).  The 
Veteran's representative also waived review of these 
additional pieces of evidence by the AOJ.  Thus, the Board 
will consider the additional evidence in the adjudication of 
this appeal.

When the claim for entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for trigeminal neuralgia 
due to VA dental treatment in October 1996 was denied by the 
RO in an April 2005 rating decision, glossopharyngeal nerve 
damage was included as part of the claimed disability.  In 
April 2008, the Veteran stated that he was withdrawing 
glossopharyngeal nerve damage.  He wished to only have the 
claimed trigeminal neuralgia included in the claim.  Thus, 
the Board finds that the appeal of the issue of entitlement 
to compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for glossopharyngeal nerve damage due to VA dental 
treatment in October 1996 has been withdrawn.  See 38 C.F.R. 
§ 20.204 (2008).

(The decision below addresses the Veteran's claim for service 
connection for a bilateral hip disability and the claim for a 
compensable rating for left eye disability.  The remaining 
issues on appeal are addressed in the remand that follows the 
Board's decision.)


FINDINGS OF FACT

1.  Current hip disability has not been shown.

2.  The Veteran's left eye disability is manifested by 
episodes of pain, irritation, dryness, tearing, redness, 
blurred vision, light sensitivity, and conjunctivitis; 
corrected visual acuity impairment or visual field loss has 
not been shown.


CONCLUSIONS OF LAW

1.  The Veteran does not have a hip disability that is the 
result of disease or injury incurred in or aggravated during 
active military service; a hip disability is not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008); 38 C.F.R. § 3.310 
(2006).

2.  The criteria for a 10 percent rating for left eye 
disability have been met.  38 U.S.C.A. §§ 1151, 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.84a, Diagnostic Codes 6009, 6018 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim for service connection for a 
bilateral hip disability and the claim for a compensable 
rating for left eye disability has been accomplished.  
Through July 2006, January 2007, and March 2008 notice 
letters, the RO notified the Veteran and his representative 
of the information and evidence needed to substantiate the 
Veteran's service connection claim, including on a secondary 
basis.  Those letters also provided the Veteran with the 
general criteria for assigning disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  Through November 2005, March 2008, and May 
2008 notice letters, the Veteran and his representative were 
notified of the information and evidence needed to 
substantiate the claim for an increased rating for his left 
eye disability.  The notice letters informed the Veteran that 
the evidence must show an increase in severity of the 
disability.  Additionally, the May 2008 letter informed the 
Veteran that evidence showing how the disability impacts his 
employment and daily life is considered.  That letter also 
set forth the general criteria for assigning disability 
ratings and listed applicable diagnostic codes for evaluating 
disabilities of the eye.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  The RO provided the Veteran with the 
general criteria for assigning effective dates in the March 
2008 letter.  See Dingess/Hartman, 19 Vet. App. at 473.  
Although the complete notice was not provided until after the 
RO initially adjudicated the Veteran's claims, the two claims 
were properly re-adjudicated in July 2008, which followed the 
adequate notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).

The Board also finds that the November 2005, July 2006, 
January 2007, and March 2008 notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Consequently, a remand of the two 
identified claims for further notification of how to 
substantiate the claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with these 
two issues on appeal.  The Veteran's service treatment 
records have been obtained and associated with the claims 
file, as have treatment records from the VA Medical Centers 
(VAMCs) in Charleston and Columbia, South Carolina.  The 
Veteran has submitted records from multiple private treatment 
providers.  In March 2008, records were requested and 
obtained from the Social Security Administration (SSA).  
Additionally, as noted in the introduction, the Veteran was 
afforded a hearing before the Board in October 2008, the 
transcript of which is of record.

Additionally, in February 2006 and April 2008, the Veteran 
was provided VA examinations in connection with the two 
claims, the reports of which are also of record.  An 
orthopedic examination provided adequate information and 
evidence by which to determine whether the Veteran has a hip 
disability.  Two eye examinations provided adequate 
information and evidence by which to evaluate the Veteran's 
left eye disability in the context of the rating criteria.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.



II. Analysis

A. Bilateral Hip Disability

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there has been an amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2008)).  
The amendment sets a standard by which a claim based on 
aggravation of a nonservice-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
United States Court of Appeals for Veterans Claims' (Court) 
1995 ruling in Allen, it was made clear in the comments to 
the regulation that the 2006 changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the nonservice-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the revision amounts to a 
substantive change in the regulation.  Given what appear to 
be substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the revision, which version favors the claimant.  See 
38 C.F.R. § 3.310 (2006).

The Veteran was awarded service connection for low back 
strain in June 1991.  He asserts that he has a bilateral hip 
disability that is the result of his service-connected low 
back strain, made chronically worse by his low back strain, 
or is otherwise related to the same injuries that he 
experienced during active military service to which his low 
back strain is attributable.  Thus, he contends that service 
connection is warranted.

An element of a service connection claim is the existence of 
a current disability.  The Veteran has submitted statements 
and testified that he experiences pain in both hips.  
However, without a diagnosed or identifiable underlying 
malady or condition, pain alone does not in and of itself 
constitute a disability for which service connection may be 
granted.  See e.g., Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).

Historical medical records dated prior to the claim suggest 
the possibility of a clinical hip disability.  A May 1997 SSA 
disability examination listed a diagnosis of degenerative hip 
disease by history.  The Veteran reported to the examiner 
that he was told he had that disability.  However, there is 
no indication when or where that diagnosis was made.  In a 
December 2005, the Veteran underwent a VA spine examination 
in order to address the level of disability of his low back 
strain.  In the report, the examiner stated that an 
incidental note is made of bilateral hip degeneration.

During the pendency of the claim, treatment records were 
submitted from D.J.D., M.D., and S.M.T., M.D.  In March 2007, 
Dr. D.J.D. stated that the Veteran has hip pain and it is 
service connected.  Dr. D.J.D. reiterated that the problem 
was due to a service-related accident and the Veteran should 
be 100 percent service connected.  In November 2007, Dr. 
S.M.T. noted that the Veteran had right hip pain and that he 
would be treated with injections into both sacroiliac joints 
for bilateral sacroiliitis.

In April 2008, the Veteran underwent VA examination in 
connection with the claim.  The examiner noted the Veteran's 
complaints and reviewed Dr. S.M.T.'s record.  After examining 
the Veteran, the examiner stated that there was no objective 
indication of a specific diagnosis for the Veteran's 
bilateral hip pain.  The examiner cautioned that this was the 
case only if x-rays did not come back positive.  In any case, 
the examiner gave the opinion that there was no indication 
that the Veteran's hip pain began anywhere during or shortly 
after military service.  Additionally, the examiner did not 
believe that the Veteran's service-connected low back strain 
impacted the Veteran's bilateral hip pain in any way.  
Significantly, the x-ray report referred to by the examiner 
had the impression of normal right and left hip x-rays.  
According to the x-ray report, there were no fracture 
dislocations and no evidence of avascular necrosis.  The hip 
joints were normal and the sacroiliac joints were normal.

Here, the evidence does not show that the Veteran has a 
current hip disability.  Although the Veteran has reported 
symptoms of bilateral hip pain, a clinically diagnosed hip 
disability was not identified in the April 2008 VA 
examination report.  The VA examination report is more 
probative than the records from Drs. D.J.D. and S.M.T.  Dr. 
D.J.D. noted the Veteran's pain but he did not provide a 
diagnosis of a hip disability.  Additionally, the VA examiner 
did not conclude that the record supported a diagnosis of a 
hip disability even after review of Dr. S.M.T.'s record 
reflecting problems with the sacroiliac joint.  The VA 
examiner's determination that there is no current hip 
disability is supported by radiological testing.  There is no 
indication that Drs. D.J.D. and S.M.T. considered any x-ray 
reports.  This aspect of the matter is significant in light 
of the normal x-ray report in April 2008.  Consequently, the 
Board finds that current hip disability has not been shown 
during the pendency of the claim.

The Board notes that Congress has specifically limited 
entitlement to service connection to instances where disease 
or injury has resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  The evidence reflects that the Veteran does not have 
a clinically diagnosed hip disability.  In the absence of 
proof of current disability, the claim of service connection 
may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Thus, service connection for a hip disability is not 
warranted, including on a secondary basis.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the greater 
weight of the evidence is against the Veteran's claim of 
service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Left Eye Disability Evaluation

The Veteran has been awarded compensation for a left eye 
disability under the provisions of 38 U.S.C.A. § 1151 as a 
result of VA dental treatment in October 1996.  The Veteran 
asserts that his left eye disability is more disabling than 
it has been rated.  He contends that a compensable rating is 
warranted.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  Compensation under section 
1151 shall be awarded for a disability in the same manner as 
if such disability were service connected.  38 U.S.C.A. 
§ 1151(a) (West 2002).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher of the two evaluations is assigned if the disability 
more closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The Court has held that consideration 
of the appropriateness of a staged rating is required.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  (In 
February 2005, the Veteran withdrew an appeal of the rating 
initially assigned for left eye disability in a June 2004 
rating decision.  Thus, the issue on appeal is a claim for an 
increase.)

The Veteran's left eye disability has been evaluated as 
noncompensably (zero percent) disabling under Diagnostic 
Code 6009 as for unhealed injury of the eye.  Under that 
diagnostic code, the disability of the eye is to be rated 
from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  The minimum rating 
during active pathology is 10 percent.  38 C.F.R. § 4.84a 
(Diagnostic Code 6009) (2008).

(While the appeal was pending, the rating schedule for 
evaluating disabilities of the eyes was revised and amended.  
See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The effective 
date of the revisions is December 10, 2008, and the revised 
criteria apply to all applications for benefits received by 
VA on or after that date.  Because the Veteran's claim was 
received prior to December 10, 2008, the revised criteria are 
not for application in his case.  The Board notes that the 
amendment allows for a veteran to request a review of an eye 
disability under the revised criteria irrespective of whether 
the veteran's disability has increased since the last review.  
Id.  No such request has been made.)

A review of the evidence of record reveals that the Veteran 
underwent VA examination in connection with the claim in 
February 2006.  The Veteran reported symptoms of a watery and 
painful left eye.  He denied decreased vision, blurred 
vision, distorted vision, visual field defect, swelling, or a 
history of an eye injury or surgery.  On examination, the 
Veteran had 20/20 corrected visual acuity in both eyes.  
Visual field, extraocular motility, pupils, and lenses were 
normal.  The examiner diagnosed the Veteran with moderate dry 
eye syndrome with no visual acuity changes requiring use of 
artificial tears.  A diagnosis of peri-orbital pain of the 
left eye related to dry eye syndrome.

The Veteran underwent further VA examination of the eye in 
April 2008.  At that examination, the Veteran reported 
symptoms of burning and stinging sensations in his left eye 
along with chronic tearing.  He stated that his vision seemed 
worse.  Corrected visual acuity was 20/20 in the right eye 
and 20/30 in the left eye.  Visual fields and extraocular 
movement were normal.  There was mild hypoesthesia around the 
left eye.  The examiner provided a diagnosis of left eye 
trigeminal neuralgia and indicated that the Veteran's 
symptoms of discomfort, tearing, and irritation were related 
to trigeminal neuralgia.

Medical records reflect treatment for left eye symptoms.  A 
December 2005 VA treatment record shows complaints of blurred 
vision, pain, photophobia, and watery eyes.  At that time, 
corrected visual acuity was noted as 20/30 in the right eye 
and 20/40 in the left eye.  However, later that month at the 
Medical University of South Carolina, corrected visual acuity 
was 20/20 in both eyes.  The Veteran has been treated for 
similar symptoms on several instances with an identified 
diagnosis of conjunctivitis in November 2006 and April 2008.  
He also testified that he continues to experience similar 
symptoms.

(The Board notes that the Veteran has been awarded 
compensation for left eye disability and there is no 
indication that the award was limited to a specific diagnosed 
disability.  Thus, the Board will consider all of the 
symptoms affecting the left eye as part of the award.  
However, any possible surrounding nerve involvement, to 
include trigeminal neuralgia, will be considered separately 
in the remand section.)

Diagnostic Code 6009 calls for the evaluation of any 
impairment of visual acuity or field loss.  Given that the 
Veteran's corrected visual acuity has not been shown to be 
worse than 20/40 in either eye, and his visual field has been 
shown to be normal, a compensable rating is not warranted for 
those symptoms.  See 38 C.F.R. § 4.85a (Diagnostic 
Codes 6061-6081).

Nevertheless, the evidence establishes that the Veteran's 
left eye disability has manifested symptoms to support a 10 
percent rating under Diagnostic Code 6009.  The Veteran has 
provided consistent and credible accounts of pain and other 
symptoms in his left eye suggestive of active pathology and 
he has been treated for such.  However, as the symptoms are 
episodic and do not affect visual acuity or field vision, the 
disability does not warrant a rating higher than the minimum 
10 percent for active pathology.

Chronic conjunctivitis (other than trachomatous 
conjunctivitis) may be evaluated under Diagnostic Code 6018.  
Although the Veteran has been treated for conjunctivitis in 
the left eye, the diagnostic code provides for a maximum 
schedular rating of 10 percent for active conjunctivitis with 
objective symptoms.  See 38 C.F.R. § 4.84a.  Thus, Diagnostic 
Code 6018 does not provide a basis for a higher rating than 
the 10 percent rating already warranted under Diagnostic 
Code 6009.

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's left eye 
disability has reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  The symptoms of his disability have 
been accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral 
for a determination of whether the Veteran's disability 
picture requires the assignment of an extra-schedular rating 
is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-
16 (2008).

For all the foregoing reasons, the Board finds that the 
Veteran is entitled to a compensable evaluation for his left 
eye disability resulting from VA dental treatment in 
October 1996-a 10 percent rating, but no higher.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against a rating in 
excess of 10 percent, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a hip disability is denied.

A 10 percent rating for left eye disability is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.


REMAND

The Board finds that further development is warranted 
regarding the two claims concerning entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151, as well as the claims of service connection for a 
cervical spine disability with shoulder and arm pain, 
degenerative disc disease of the lumbar spine, and a 
bilateral leg disability.

(The Board notes that the RO initially treated the Veteran's 
claims involving the cervical spine and lumbar spine as 
petitions to reopen previously denied claims.  In June 1991 
and February 1994, disabilities affecting those body parts 
were addressed in rating decisions, but only in the context 
of pension claims.  Claims of service connection were not 
adjudicated on either occasion.  Therefore, the Board will 
treat the claims as pending claims that have not been finally 
adjudicated.)

The Veteran contends that he has additional disability as a 
result of VA dental treatment in October 1996.  Specifically, 
he alleges that he developed trigeminal neuralgia and 
sinusitis after a root canal was performed at the Charleston 
VAMC.  The Veteran's claim for compensation benefits under 
38 U.S.C.A. § 1151 was received by the RO in October 2003 and 
is in addition to benefits he has been awarded under section 
1151 for the left eye disability discussed in the previous 
section.

With respect to claims filed on or after October 1, 1997 (see 
VAOPGCPREC 40-97 (Dec. 31, 1997)), 38 U.S.C.A. § 1151 
provides in pertinent part that compensation shall be awarded 
for a qualifying additional disability in the same manner as 
if such additional disability was service connected.  For 
purposes of this section, a disability is a qualifying 
additional disability if the disability was not the result of 
the veteran's willful misconduct and the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, and the proximate cause of the disability 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately before 
the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy program upon which the claim is 
based is compared to his condition after such care, 
treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b) (2008).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability.  Merely showing that 
a veteran received care, treatment, or examination and that 
the veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  
Additional disability caused by a veteran's failure to follow 
properly given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  
38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  38 C.F.R. § 3.361(d).  To 
establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the veteran's additional disability and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of 
a veteran's additional disability was an event not reasonably 
foreseeable is to be based on what a reasonable health care 
provider would have foreseen.  The event does not have to be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  38 C.F.R. 
§ 3.361(d)(2).  The regulation further provides that, in 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The provisions of 38 C.F.R. § 17.32 (2008), Informed Consent, 
a section under the heading of Protection of Patient Rights, 
are extensive.  In particular, under 38 C.F.R. § 17.32(b), 
all patient care furnished under title 38 U.S.C. shall be 
carried out only with the full and informed consent of the 
patient or, in appropriate cases, a representative thereof.  
In order to give informed consent, the patient must have 
decision-making capacity and be able to communicate decisions 
concerning health care.  If the patient lacks decision-making 
capacity or has been declared incompetent, consent must be 
obtained from the patient's surrogate.  Practitioners may 
provide necessary medical care in emergency situations 
without the patient's or surrogate's express consent when 
immediate medical care is necessary to preserve life or 
prevent serious impairment of the health of the patient or 
others and the patient is unable to consent and the 
practitioner determines that the patient has no surrogate or 
that waiting to obtain consent from the patient's surrogate 
would increase the hazard to the life or health of the 
patient or others.  In such circumstances, consent is 
implied.

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient or the 
patient's surrogate of the proposed diagnostic or therapeutic 
procedure or course of treatment.  The practitioner who has 
primary responsibility for the patient or who will perform 
the particular procedure or provide the treatment, must 
explain in language understandable to the patient or 
surrogate, the nature of the proposed procedure or treatment; 
the expected benefits; reasonably foreseeable associated 
risks, complications or side effects; reasonable and 
available alternatives; and anticipated results if nothing is 
done.  The patient or surrogate must be given the opportunity 
to ask questions, to indicate comprehension of the 
information provided, and to grant permission freely without 
coercion.  The practitioner must advise the patient or 
surrogate if the proposed treatment is novel or unorthodox.  
The patient or surrogate may withhold or revoke his or her 
consent at any time.  38 C.F.R. § 17.32(c).  Finally, the 
consent form will be witnessed, will be filed in the 
patient's medical records, and will be valid for a period of 
60 calendar days.  38 C.F.R. § 17.32(d).

Treatment records from the Charleston VAMC document that the 
Veteran was seen for dental treatment in September 1996.  
After an examination and initial treatment, the Veteran was 
seen on October 8, 1996 for, among other things, a surgical 
extraction of tooth number 12.  The Veteran states that he 
began to experience problems with the left side of his face 
and sinuses shortly after the procedure, including pain and 
numbness.  He believes the VA dental treatment resulted in 
additional disability and was the result of negligence of the 
part of VA.

VA examinations were conducted in connection with the 
Veteran's section 1151 claims.  In August 2005, an examiner 
addressed the Veteran's claim regarding trigeminal neuralgia.  
After reviewing the medical records and examining the 
Veteran, the examiner found that there is no objective 
evidence of trigeminal nerve impairment on the left side of 
the face.  The examiner stated that the root canal would not 
affect the Veteran's trigeminal nerve unless the Veteran was 
anatomically incorrect.  In September 2005, an examiner 
addressed the Veteran's claim regarding sinusitis.  After 
reviewing the medical records, examining the Veteran, and 
conducting testing, the examiner determined that there was no 
evidence of acute or chronic sinusitis.  Given that finding, 
the examiner stated that there can be no relationship between 
the root canal and sinusitis in the absence of sinusitis.  

Despite the findings in the two VA examination reports, the 
Veteran has been diagnosed and treated for both sinusitis and 
trigeminal neuralgia prior to and subsequent to the 
examinations.  The Veteran was treated for and diagnosed with 
sinusitis at Pee Dee Family Practice in 2003, at Carolinas 
Medical in June 2004, and at the Lake City Community Hospital 
in June 2005.  Sinusitis was also identified during VA 
treatment on several occasions.  As recently as December 
2008, enlarged turbinates were seen on routine examination.  
In addition, Dr. D.J.D. diagnosed the Veteran with sinusitis 
in March 2005.  Dr. D.J.D. stated that the Veteran has 
sinusitis that resulted directly from root canal surgery at 
the Charleston VAMC in 1996.

With respect to trigeminal neuralgia, the Veteran was 
provided a provisional diagnosis of the disability in October 
2000 at the Charleston VAMC.  As recently as the April 2008 
eye examination, the Veteran was diagnosed with trigeminal 
neuralgia.  Similar to sinusitis, Dr. D.J.D. provided a 
diagnosis of trigeminal neuralgia in March 2005 and linked it 
to the root canal surgery.  In July 2006, another private 
physician, G.E.H., M.D., stated that he agreed with Dr. 
D.J.D. that the Veteran possesses trigeminal neuralgia and 
that it is likely a consequence of the dental surgery that 
was performed in 1996.

In view of the evidence, the Board finds that it is necessary 
to remand the two claims in order to determine definitively 
if the Veteran in fact has sinusitis and trigeminal 
neuralgia.  Thus, the Veteran should be scheduled for 
additional VA examinations in connection with the claims.  
The examinations are important so that the varying 
information and evidence as to current disability may be 
reconciled.  Additionally, medical opinions should be 
requested from the examiners to ascertain whether it is as 
likely as not that the VA dental treatment in question caused 
the claimed additional disability if a diagnosis is made.  
Importantly, the medical opinions should address whether any 
additional disability proximately caused by the dental 
treatment was the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA, or was an event not reasonably 
foreseeable.  The Board points out that causation alone is 
not sufficient to substantiate a claim under section 1151.

In regards to the claims of service connection for a cervical 
spine disability with shoulder and arm pain, degenerative 
disc disease of the lumbar spine, and a bilateral leg 
disability, the Veteran primarily contends that service 
connection is warranted for the claimed disabilities as a 
result of a motor vehicle accident that occurred during his 
active military service.  He also asserts that his leg pain 
is the result of service-connected low back strain or the 
claimed degenerative disc disease of the lumbar spine.

At his hearing, the Veteran testified that he was involved in 
an automobile accident in 1976 when he was enroute to Fort 
McPherson.  He said that he was treated for neck pain, low 
back pain, and leg pain following the accident.  Service 
records reflect complaints of recurrent low back pain 
following a motor vehicle accident.  The earliest record is 
dated in August 1976 and refers to a January 1976 accident.  
The record notes that x-rays taken in May 1976 were negative.  
The diagnosis in August 1976 was muscle strain.  The Board 
notes that the Veteran is already service connected for low 
back strain.  There was no mention of neck or leg pain in the 
August 1976 record.  The remaining service treatment records 
document multiple complaints of low back pain beginning in 
November 1975.  Additionally, treatment for leg cramps and a 
pulled right calf muscle were noted in December 1974 and 
August 1975.

Recent medical records reflect diagnoses of spondylosis of 
the cervical spine, degenerative changes and a rotator cuff 
tear in the left shoulder, degenerative disc disease and 
herniated discs in the lumbar spine area, as well as possible 
radiculopathy or sciatica affecting the lower extremities.  
These diagnoses are in addition to low back strain for which 
the Veteran has already been awarded service connection.

In April 2008, a VA examiner addressed the relationship 
between military service and the Veteran's claimed 
disabilities.  Ultimately, the examiner gave the opinion that 
the Veteran's disabilities are not related to the in-service 
motor vehicle accident or the low back strain.  It does not 
appear that the examiner was able to review all of the 
relevant evidence in claims file prior to providing the 
opinion.  The examiner noted a much later onset to post-
service complaints of pain in the cervical spine and lumbar 
spine areas and treatment for such.  For instance, the 
examiner noted that complaints of low back pain began in 2001 
and complaints of neck pain were not seen until 2004.  
However, non-digital VA records and records from SSA show 
significant treatment in these areas in the early 1990s, 
including after an accident at work in August 1992.  
Additionally, the leg cramps and pulled muscle that occurred 
prior to the in-service motor vehicle accident were not 
addressed.  Thus, the examiner's opinion was not based on an 
accurate medical history.  Consequently, the Veteran should 
be scheduled for further VA examination of the cervical spine 
(including shoulder and arms), lumbar spine, and legs, with 
corresponding medical nexus opinions, so that the claims may 
be properly adjudicated.

At his hearing, the Veteran also testified that he was 
treated for arthritis at VA facilities, presumably affecting 
the spine, in 1978 shortly after separating from military 
service.  He stated that he was seen in Atlanta, Georgia, and 
New Orleans, Louisiana.  This is significant because certain 
chronic diseases, such as arthritis, may be presumed to have 
been incurred during service if the disease becomes manifest 
to a compensable degree within one year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2008).  
On remand, records should be requested from the facilities in 
Atlanta and New Orleans, dating back to the time period 
shortly after the Veteran's separation from military service.

It appears that the Veteran continues to receive regular 
treatment at the Charleston and Columbia VAMCs.  Updated 
treatment records should be obtained in light of the remand.

Regarding the TDIU claim, the Board notes that, because the 
outcome of the Veteran's remaining claims on appeal may have 
a bearing on his entitlement to a TDIU rating, any Board 
action on the TDIU matter would be premature.  Additionally, 
the Court has held that there is no freestanding claim for 
TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  
Whether a TDIU rating will be assigned should be handled 
during the determination of the initial disability rating 
assigned at the time disabilities are determined to be 
service connected.  Id. at 452-53.  Therefore, the Board will 
defer action on this issue and the AOJ should address whether 
a TDIU is warranted when it re-adjudicates the remaining 
claims on appeal.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Request treatment records from the 
Atlanta and New Orleans VAMCs from as 
early as July 1977.  The request should 
include a search of non-digital and/or 
retired records.

2.  Obtain the Veteran's more recent 
treatment records (since May 2008) from 
the Charleston and Columbia VAMCs and 
associate the records with the claims 
folder.

3.  Schedule the Veteran for VA 
examinations in connection with the two 
claims for benefits under 38 U.S.C.A. 
§ 1151.  The Veteran's sinus and 
trigeminal nerve area should be examined.  
(Advise the Veteran that failure to 
appear for an examination as requested, 
and without good cause, could adversely 
affect his appeal.  See 38 C.F.R. § 3.655 
(2008).)  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the designated examiners with 
particular attention paid to the VA 
dental treatment in October 1996 and the 
subsequent medical evidence.  All 
appropriate tests and studies should be 
performed and all clinical findings 
should be reported in detail.  The 
examiners are requested to answer the 
following questions:

A.  Does the Veteran have sinusitis 
or trigeminal neuralgia, or some 
other disability affecting those 
areas?

B.  If yes, did the Veteran suffer 
additional disability, not of his 
own willful misconduct, as the 
result of dental treatment furnished 
the Veteran by the Charleston VAMC 
in October 1996?

C.  Was any additional disability 
proximately caused by carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on the part of VA 
in furnishing the medical treatment?

D.  Was any additional disability 
proximately caused by an event not 
reasonably foreseeable?  Was the 
risk of that event the type of risk 
that a reasonable health care 
provider would have disclosed in 
connection with informed consent 
procedures?

The examiners must provide the complete 
rationale for the conclusions reached-to 
include, as appropriate, citation to 
specific evidence of record and/or 
medical authority.  Consideration must be 
given to all medical opinions, including 
those made by Drs. D.J.D. and G.E.H.

4.  Schedule the Veteran for a separate 
VA examination in connection with his 
remaining service connection claims.  The 
entire claims file, to include a complete 
copy of this remand, should be made 
available to, and reviewed by, the 
designated examiner.  All appropriate 
tests and studies should be performed and 
all clinical findings should be reported 
in detail.  The examiner should determine 
the current diagnoses of all disabilities 
affecting the cervical spine (including 
the shoulders and arms), lumbar spine, 
and legs, if any.  Based on a thorough 
review of the evidence of record, the 
examiner should provide an opinion as to 
the medical probabilities that the 
Veteran has such a current disability 
that is attributable to the in-service 
motor vehicle accident in January 1976 or 
is in any other way related to his period 
of active military service.  The examiner 
should also indicate whether any such 
disability is more likely than not of 
post-service onset, including as a result 
of the August 1992 injury.  Additionally, 
the examiner should provide an opinion as 
to the medical probabilities that any of 
the identified disabilities were caused 
or made chronically worse by his service-
connected low back strain.  The examiner 
must provide the complete rationale for 
the conclusions reached-to include, as 
appropriate, citation to specific 
evidence of record and/or medical 
authority.  An opinion should be provided 
for each disability diagnosed (except for 
low back strain for which the Veteran is 
already service connected).

5.  After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
the examiner.

6.  Undertake any additional development 
deemed necessary in connection with the 
request for a TDIU rating.

7.  After undertaking any other 
development deemed appropriate, re-
adjudicate the remaining issues on appeal 
and consider entitlement to a TDIU 
rating.  If any benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


